DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the pending application.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: #60 of Figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 5 is objected to because of the following informalities:
In reference to claim 5, claim 5 ends with two periods and therefore must be corrected to conform to proper claim language.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Publication 2015/0261284).
In reference to claim 1, Lee et al. discloses a control method for a display device including a display unit, a first control unit, and a second control unit (see paragraphs 2, 28, 29, 47 and Figure 1, wherein Lee et al. discloses a method and an apparatus of saving power in a portable electronic device, the device comprising a controller for controlling the overall operation of the portable electronic device and a display panel.  Lee et al. further explicitly discloses the device also comprising a GPU.), the control method comprising:
holding a plurality of display setting data relating to a display state of an image by the display unit in such a way that the plurality of display setting data are available for use by the first control unit (see paragraphs 29, 37-38, 41-42, 45-47 and Figures 1, 2 and 4 wherein Lee et al. discloses the device comprising a storage unit that stores various data and applications including a power saving level table indicating different power saving mode settings for elements of the portable electronic device associated with different applications.  In particular, Lee et al. discloses specific settings for the CPU, GPU and display settings such as brightness, “frames per second,” resolution and background color for the display.  Lee et al. explicitly discloses the GPU performing calculations and comparisons of graphic related data and executing instructions to perform the displaying of data.  Note, the Examiner interprets the GPU in Lee et al. equivalent to Applicant’s “first control unit.”);
causing the first control unit to execute display control to cause the display unit to display an image based on display data (see paragraphs 41-42 and 51-53 wherein Lee et al. discloses the controller identifying at least one application being executed in the foreground and gives an example of running an Internet browser on the electronic device.  Note, it is clear that the GPU in Lee et al. at least inherently performs “control to cause the display unit to display an image based on display data” when at least the Internet browser is shown by the portable electronic device of Lee et al..  Further, the Examiner notes that “control” aspect to be supported by Lee et al.’s varying of power saving aspects of the display and GPU via the abovementioned power saving level table and modes.);
causing the second control unit to execute an application program and output the display data (see paragraphs 51-53 and #160, 161 and 170 of Figure 1 wherein Lee et al. discloses the controller identifying at least one application being executed in the foreground and gives an example of running an Internet browser on the electronic device.  Note, it is clear that the controller in Lee et al., which again oversees overall operation of the portable electronic device, inherently “executes an application program and outputs the display data.”); and
causing the first control unit to set one of the plurality of display setting data corresponding to the application program in response to the second control unit starting up the application program (see paragraphs 41-42, 45-47, 51-53 and Figure 2 wherein Lee et al. discloses the controller identifying at least one application being executed in the foreground and determines an associated power saving level for the application which sets the levels for the specific elements of power saving stored in the power saving level table as discussed above which includes at least, brightness, resolution and display background color.).
Although Lee et al. does disclose the controller performing the functionality of identifying applications in the foreground and setting appropriate power saving levels, Lee et al. does not explicitly disclose the GPU or “first control unit” explicitly performing such functionality.  At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to implement the power saving level determination techniques of the controller in Lee et al. within another processing unit of the portable electronic device in Lee et al. such as the GPU.  Applicant has not disclosed that explicitly utilizing the “first control unit” vs. the claimed “second control unit” or even a “third control unit” to perform such processing as claimed provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the techniques as described by Lee et al. because the invention of Lee et al. performs the claimed elements however it is the actual unit/processor/device/circuitry that actually performs the steps which is in question which, the Examiner deems, is a matter of engineering design choice.  In other words, the selection of which processing unit/circuitry/device/unit/etc. to perform the techniques of the claim and as described by Lee et al. as power saving techniques, is a matter of engineering design choice as preferred by the inventor and/or to which best suits the application/invention at hand.  Therefore, it would have been obvious to one of ordinary skill in this art to modify Lee et al. to obtain the invention as specified in claim 1.
In reference to claim 2, Lee et al. discloses all of the claim limitations as applied to claim 1 above.  Lee et al. discloses the device comprising a storage unit that stores various data and applications including a power saving level table indicating different power saving mode settings for elements of the portable electronic device associated with different applications (see paragraphs 29, 37-38, 41-42, 45-47 and Figures 1, 2 and 4).  In particular, Lee et al. discloses specific settings for the CPU, GPU and display settings such as brightness, “frames per second,” resolution and background color for the display (see paragraph 41-42 and 45-47).  Lee et al. discloses the controller identifying at least one application being executed in the foreground and determines an associated power saving level for the application which sets the levels for the specific elements of power saving stored in the power saving level table (see paragraphs 41-42, 45-47, 51-53 and Figure 2).  Note, it is clear that the functionality of invention in Lee et al. is to set the power saving level associated with the application identified thus at least inherently, “starting” and “ending” power saving levels based upon the execution and termination of applications of the portable electronic device.  Again, although Lee et al. does disclose the controller performing the functionality of identifying applications in the foreground and setting appropriate power saving levels, Lee et al. does not explicitly disclose the GPU or “first control unit” explicitly performing such functionality.  At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to implement the power saving level determination techniques of the controller in Lee et al. within another processing unit of the portable electronic device in Lee et al. such as the GPU.  Applicant has not disclosed that explicitly utilizing the “first control unit” vs. the claimed “second control unit” or even a “third control unit” to perform such processing as claimed provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the techniques as described by Lee et al. because the invention of Lee et al. performs the claimed elements however it is the actual unit/processor/device/circuitry that actually performs the steps which is in question which, the Examiner deems, is a matter of engineering design choice.  In other words, the selection of which processing unit/circuitry/device/unit/etc. to perform the techniques of the claim and as described by Lee et al. as power saving techniques, is a matter of engineering design choice as preferred by the inventor and/or to which best suits the application/invention at hand.  Therefore, it would have been obvious to one of ordinary skill in this art to modify Lee et al. to obtain the invention as specified in claim 2.
In reference to claim 3, Lee et al. discloses all of the claim limitations as applied to claim 1 above.  Lee et al. discloses the controller identifying at least one application being executed in the foreground and gives an example of running an Internet browser on the electronic device (see paragraphs 41-42 and 51-53).  Again, although Lee et al. does disclose the controller performing the functionality of identifying applications in the foreground, Lee et al. does not explicitly disclose the GPU or “first control unit” explicitly performing such functionality.  At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to implement the power saving level determination techniques of the controller in Lee et al. within another processing unit of the portable electronic device in Lee et al. such as the GPU.  Applicant has not disclosed that explicitly utilizing the “first control unit” vs. the claimed “second control unit” or even a “third control unit” to perform such processing as claimed provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the techniques as described by Lee et al. because the invention of Lee et al. performs the claimed elements however it is the actual unit/processor/device/circuitry that actually performs the steps which is in question which, the Examiner deems, is a matter of engineering design choice.  In other words, the selection of which processing unit/circuitry/device/unit/etc. to perform the techniques of the claim and as described by Lee et al. as power saving techniques, is a matter of engineering design choice as preferred by the inventor and/or to which best suits the application/invention at hand.  Therefore, it would have been obvious to one of ordinary skill in this art to modify Lee et al. to obtain the invention as specified in claim 3.
In reference to claim 4, Lee et al. discloses all of the claim limitations as applied to claim 1 above.  Lee et al. explicitly discloses the controller identifying the application executed in the foreground by receiving a resource allocated to the application or task information processed by the application executed associated with the GPU or CPU (see paragraph 52).  Note, the Examiner interprets such “task information” and/or “a resource allocated” equivalent to Applicant’s “notification.”  Lee et al. discloses the controller identifying at least one application being executed in the foreground and determines an associated power saving level for the application which sets the levels for the specific elements of power saving stored in the power saving level table (see paragraphs 41-42, 45-47, 51-53 and Figure 2).  Again, although Lee et al. does disclose the controller performing the functionality of identifying applications in the foreground and setting appropriate power saving levels, Lee et al. does not explicitly disclose the GPU or “first control unit” explicitly performing such functionality.  At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to implement the power saving level determination techniques of the controller in Lee et al. within another processing unit of the portable electronic device in Lee et al. such as the GPU.  Applicant has not disclosed that explicitly utilizing the “first control unit” vs. the claimed “second control unit” or even a “third control unit” to perform such processing as claimed provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the techniques as described by Lee et al. because the invention of Lee et al. performs the claimed elements however it is the actual unit/processor/device/circuitry that actually performs the steps which is in question which, the Examiner deems, is a matter of engineering design choice.  In other words, the selection of which processing unit/circuitry/device/unit/etc. to perform the techniques of the claim and as described by Lee et al. as power saving techniques, is a matter of engineering design choice as preferred by the inventor and/or to which best suits the application/invention at hand.  Therefore, it would have been obvious to one of ordinary skill in this art to modify Lee et al. to obtain the invention as specified in claim 4.
In reference to claim 6, claim 6 is similar in scope to claim 1 and is therefore rejected under like rationale.  Claim 6 recites a “device” of the invention of which the Examiner believes has been thoroughly been disclosed by the teachings of Lee et al. in the above rejection of claim 1 including claim 6’s “display unit,” “first control unit” and “second control unit.”
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Publication 2015/0261284) and Ren et al. (U.S. Publication 2015/0346987).
In reference to claim 5, Lee et al. discloses all of the claim limitations as applied to claim 1 above.  Lee et al. does disclose the controller performing the functionality of identifying applications in the foreground and setting appropriate power saving levels (see paragraphs 41-42 and 51-53).  Lee et al. explicitly discloses the device comprising a storage unit that includes an operating system for the portable electronic device (see paragraph 37).  Lee et al. does not however, explicitly disclose multiple operating systems operating on the controller and GPU.  Ren et al. discloses systems, methods and devices for controlling a mobile display device (see paragraphs 5-6).  Ren et al. discloses determining a display-related software application currently being executed by a mobile display device and controlling a display of the mobile display device based, at least in part, on the display-related software application (see #305-315 of Figure 3).  Ren et al. discloses determining a display mode for the display and controlling the display based on the display mode which includes adjusting display settings such as color gamut, frame rate, contrast, gamma, etc. (see paragraph 51 and #320-325 of Figure 3).  Ren et al. discloses the mobile display device operating in a network of devices in communication with a server (see paragraph 159 and Figure 6).  Ren et al. discloses the server capable of maintaining, updating and refining data structures storing the display settings for the mobile display device (see paragraphs 160-162 and Figure 6).  Note, it is clear that with the separate computing devices operating in the network mobile device-server environment of Ren et al., each device at least executes its own operating system thereby inherently implementing multiple operating systems amongst the computing environment.  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement the mobile display device-server network display setting techniques of Ren et al. with the portable electronic power saving techniques of Lee et al. in order to allow for a “cloud-based” connection of devices to a settings management system thereby easily allowing for updates and refinements to be administered throughout a data network while allowing for possibly reduced storage requirements for each of the mobile computing devices (see for example paragraph 164 of Ren et al.).

References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Herz et al. (U.S. Publication 2009/0073101)
Herz et al. discloses a method and system for restoring output to a display device by modifying output settings utilizing multiple processors.
Lee (U.S. Publication 2020/0183470)
Lee discloses controlling an electronic apparatus based upon execution of certain applications and bosting level information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.


/Antonio A Caschera/
Primary Examiner, Art Unit 2612
6/14/22